Citation Nr: 1222172	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  03-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A video conference hearing was held in August 2006, before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

In April 2009, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of service connection for a lumbar spine disability, and remanded the reopened claim for additional evidentiary development and adjudication on the merits.

In January 2012, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran's current lumbar spine disability was not first manifested in service or within the first post-service year; the preponderance of the evidence is against a finding that the Veteran currently has a lumbar spine disability related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

January 2004, November 2006 and May 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board granted the Veteran's application to reopen his claim seeking service connection for a lumbar spine disability, any failure under Kent does not prejudice the appellant.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  In September 2009, the Veteran underwent a VA examination of the spine, and an addendum to this examination was obtained in February 2012.  The examination was conducted by an examiner who reviewed the Veteran's claims file, the history of the lumbar spine condition with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  This examination and its addendum are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate.  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in January 2012 seeking a supplemental medical opinion concerning the etiology of the Veteran's lumbar spine disability.  The requested supplemental medical opinion was obtained in February 2012.  Accordingly, the directives of the Board's January 2012 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a lumbar spine disability.  He contends that his current lumbar spine disability is the result of inservice injuries to his spine.

The Veteran served on active duty in the Air Force from February 1970 to February 1974.  A September 1971 treatment report noted the Veteran's complaints of an intermittent non specific dull pain in the right flank which was not present at that time.  Physical examination revealed no abnormalities on palpation.  The report concluded with an impression of insignificant complaints.  A June 1973 treatment report noted the Veteran's history of left shoulder pain which began after he lifted a tool box earlier that day.  Physical examination revealed slight pain to palpation in the left paraspinal area.  The report noted that the Veteran was prescribed Valium and heat to treat this condition.  No follow up treatment was indicated.  A September 1973 separation examination listed his spine as normal.  A medical history report, completed at that time, noted the Veteran's history of cramps in his legs, and indicated that this "refers to cramping in the hip area for the past three months when the Veteran straightens left leg, no known trauma, no comp or sequelae."  The Veteran denied having any history of recurrent back pain.

The Veteran denied having any leg cramps or recurrent back pain on medical history reports completed in February 1976 and May 1976.  On the February 1976 report, the Veteran described his health as excellent.  

An October 1997 private emergency treatment report noted the Veteran's complaints of chronic low back pain which had been going on for several years and had been getting progressively worse.  A second private treatment report on the same day noted low back pain with radiation into the left lateral leg, which began one week earlier when he turned quickly while speaking on the telephone.  The report concluded with an assessment of muscle spasm.  

In November 1997, the Veteran filed his original claim seeking service connection for a back disability affecting his left leg.

An April 1999 VA treatment report noted the Veteran's complaints of low back pain.  The report concluded with a diagnosis of probable degenerative disc disease.  

An October 1999 private MRI of the lumbar spine noted the Veteran's history of a herniated nucleolus populous and pain down into the foot.  The report noted his history of a lifting injury in October 1999.  The report revealed an impression of disc degeneration and bulge at L4-L5; a small to moderate sized left sided disc herniation that abuts the left S1 nerve rootlet in the canal; and mild facet hypertrophy and mild narrowing of the foramina.

A November 1999 private treatment letter was received from H.C., M.D.  Dr. C. noted that he initially consulted with the Veteran at Baptist Hospital at which time the Veteran "gave a history of suffering an industrial injury on October 13, 1999, at which time he injured his back and both legs.  He was subsequently hospitalized."  The letter concluded indicating that the Veteran had a diagnosis of suspected herniated nucleous pulposus, L4-L5, left.

A December 1999 private treatment letter noted that on October 13, 1999, the Veteran was performing his normal job as a transmission technician when he picked up a transmission which he was going to place on a cart and painfully twisted his back.  The report noted that the back pain continually worsened until the Veteran was unable to work two days later.  

On an undated application for social security benefits, which was signed by the Veteran, he indicated that his employment required lifting transmissions cases, parts, and tools which could weigh 100 pounds or more.  He reported constant back pain of varying degrees, which affected his ability to lift, sit, bend or stand.  He also stated that this condition first bothered him on October 18, 1999.

In January 2000, the Veteran received a lumbar epidural injection at L5-S1.  A July 2000 private treatment report noted that the Veteran was being referred for evaluation of possible lumbosacral radiculopathy.  The report noted that the Veteran had injured his back in October 1999.  Electrodiagnostic examination revealed an impression of normal nerve conduction studies of the right and left peroneal nerves, the left tibial nerve, and the left sural nerve.  The report also noted a normal study of the muscles examined.

An October 2000 CT scan of the lumbar spine revealed an impression of spinal stenosis at L4-L5, secondary to disk bulge and facetal and ligamentous hypertrophy; and diffuse disk protrusion at L5-S1, which may impinge upon the S1 root within the canal.

An April 2001 VA treatment report noted that the Veteran had been unemployed for the past two years due to chronic low back pain.  The report also noted that prior to his back injury he had been working as a transmission technician.  

In October 2001, a VA examination for peripheral neuropathy was conducted.  Following a physical examination, the report concluded with a diagnosis of degenerative disc disease of the lumbar spine with chronic low back pain, decreased range of motion of the lumbar spine, and objective clinical evidence of a left S1 radiculopathy.  In an April 2002 examination addendum, the VA examiner noted that the Veteran's claims file had been reviewed.  The VA examiner opined that there was no evidence contained in the medical record that relates the Veteran's current back disability to his military service.  In support of this opinion, the VA examiner noted that the Veteran's service treatment reports did not reflect any complaints or treatment for low back pain, and that his separation examination noted that his spine was normal.

In April 2003, a private medical opinion was received from H.C., M.D.  Dr. C. reported treating the Veteran beginning in November 1999 for an injury to his low back along with pain in his left leg and hip.  At that time, he was diagnosed with a lumbar disc syndrome with a herniated nucleous pulposus at L4-L5 on the left.  Dr. C. reported having reviewed some medical treatment reports relating to the Veteran since the early 1990's, and noted that he received a letter stating that the Veteran started having back and leg pain in 1973, but that it was never really investigated.  Dr. C. opined that it was within reason to believe that the Veteran's back problems existed during 1971-1973.  In support of this opinion, Dr. C. noted that the Veteran "was never treated adequately at that time, therefore the diagnosis of a lumbar disc syndrome was missed.  I certainly feel that there is a good indication his problems are service connected."

In September 2009, a VA examination for peripheral nerves was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report included a summary of the Veteran's pertinent medical history.  The Veteran reported having episodes of flare ups of low back pain and stiffness intermittently with activities which began in about 1976 or 1977.  The Veteran reported that he would then need to be off for a few days and rest up.  Following a physical examination, the report concluded with a diagnosis of chronic lumbar sprain with spondylosis, L5-S1 degenerative disc disease, and left sided sciatica.  It also noted diagnoses of bilateral diabetic peripheral neuropathy involving the legs and feet, and morbid obesity.  The VA examiner opined that it was less likely than not that the Veteran's current back disability had its onset during his military service or in the first post service year.  The VA examiner noted that this opinion was based upon the lengthy history recorded in the examination report, review of the Veteran's claims file, and the Veteran's own reported history.  

In a February 2012 addendum, the VA examiner noted that the Veteran's claims folder had again been reviewed.  The VA examiner opined that it was less likely than not that the Veteran's current spine disability had its onset during service or within the first post service year.  In support of this opinion, the VA examiner noted that the Veteran denied having any back pain upon separation from the service, and that physical examination upon separation noted normal findings concerning his spine.  The VA examiner also noted that the Veteran's inservice complaints of right flank pain and left shoulder pain do not reflect spine pain.  The VA examiner further noted that there was no treatment shown for a back disability for many years after the Veteran's military service; hence the examiner did not find evidence linking the Veteran's current spine disability to his military service.

While an individual is competent to state that he has back pain, the Board finds the probative value of the Veteran's statements to be outweighed by the other evidence of record.  Even accepting the Veteran's inservice incidents of treatment for right flank and left shoulder pain as treatment for a spine disability, no continuity of symptomatology is shown.  No follow up treatment for these conditions is shown during service.  His September 1973 separation examination listed his spine as normal, and the Veteran denied having any history of recurrent back pain on medical history reports completed in September 1973, February 1976 and May 1976.

The first post service complaint or reference of any kind referring to a lumbar spine disability was in October 1997, over 23 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Veteran's contentions of having ongoing back pain since his discharge from the service are inconsistent with his contemporaneous statements, are not supported by the evidence, and are not credible.  Specifically, he denied having any history of recurrent back pain in September 1973, February 1976 and May 1976.  

The Board finds no probative value in the April 2003 medical opinion provided by H.C., M.D.  Dr. C. provided no basis for the opinion that the Veteran was never adequately treated during service.  There is no indication that Dr. C. ever reviewed the Veteran's service treatment records.  Moreover, Dr. C. has not explained the Veteran's normal spine examination upon separation and the Veteran's repeated denials of recurrent back pain at his separation examination and in the years thereafter.  Finally, the medical opinion provided by Dr. C. contradicts his own November 1999 treatment letter, which stated that the Veteran's spine disability occurred as a result of an industrial injury on October 13, 1999.
  
The Board finds February 2012 supplemental medical opinion provided by the VA examiner in February 2012 to be most probative on the issue of whether the Veteran's current lumbar spine disability is related to his military service.  This opinion was based upon a complete review of the Veteran's claims file, including inservice and post service treatment records, as well as a physical examination of the Veteran.  Finally, as discussed above, the VA examiner provided a rationale for the conclusion that it was less likely than not that the Veteran's current spine disorder was related to his military service.  

The Board finds the absence of any lumbar spine disability having been noted in the Veteran's service treatment records; the normal spine examination at the time of his separation from service; the Veteran's repeated denials of having a history of recurrent back pain at the time of his separation and in the years thereafter; the extensive passage of time following the Veteran's discharge from the service without any spine disability having been indicated; the VA examiner's negative opinion in February 2012; and the Veteran's inconsistent reports as to his having ongoing back pain since his discharge from military service, to be far more probative on the issue of whether he incurred or aggravated a chronic lumbar spine disability during service.  See Jandreau, 492 F. 3d at 1372.

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for a lumbar spine disability is not warranted.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


